Citation Nr: 1549676	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-43 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability, to include as secondary to bilateral knee disorders.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to bilateral knee disorders.

3.  Entitlement to an increased rating for right knee disability, characterized as degenerative joint disease (DJD) and rated 10 percent prior to September 24, 2014, and characterized as total knee replacement (TKR) and rated 30 percent from November 1, 2015, excluding a period during which a temporary total rating was in effect.

4.  Entitlement to an increased rating for left knee disability, characterized as DJD and rated 10 percent prior to April 22, 2015, and characterized as TKR and rated 30 percent from June 1, 2016, excluding a period during which a temporary total rating is in effect.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a left hip disability and also denied his claims for increased ratings for his right and left knee disabilities.  As indicated on the title page, the RO subsequently granted temporary total ratings for TKRs of each knee and recharacterized the disabilities and granted 30 percent ratings after the expiration of the temporary total ratings.  As the Veteran has not expressed satisfaction with any of the ratings he has received aside from the temporary total ratings, the issues of entitlement to increased ratings are properly before the Board and have been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  The Board notes that the total rating for the left knee does not expire until June 2016. 

In August 2014, the Veteran and a friend testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for a left hip disability, entitlement to increased ratings for right and left knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left hip disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left hip disability, to include as secondary to bilateral knee disorders, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 decision that denied the claim for entitlement to service connection for a left hip disability, to include as secondary to bilateral knee disorders, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the May 2005 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a left hip disability, to include as secondary to bilateral knee disorders, have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2005, the RO denied the Veteran's claim for entitlement to service connection for a left hip disability.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The basis for the RO's denial was the lack of a relationship between the Veteran's left hip disability and service, as well as a lack of a relationship between the Veteran's left hip disabilities and his already service-connected left knee disorders.  The evidence before the RO included an April 2005 VA left hip examination report, in which the examiner wrote that it was not likely the left hip disability was related to the knee disorders because, in part, "He has no significant arthritic complaints in his knees at this time and therefore it is unlikely he is developing secondary arthritic complaints in his hips."  The evidence since the April 2005 denial includes the Veteran's competent and credible testimony as to the worsening of his knee disorders and their effect on his left hip, testimony which is consistent with evidence of severe arthritis and the recent bilateral knee replacement surgeries.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, either on a causation or aggravation basis, see 38 C.F.R. § 3.301(a),(b) (2015) (providing for service connection where a disability is proximately due to, the result of, or aggravated by a service connected disease or injury), the criteria for reopening the claim for entitlement to service connection for a left hip disability have been met, and reopening of this claim is therefore warranted.


ORDER

The application to reopen a claim for entitlement to service connection for a left hip disability, to include as secondary to bilateral knee disorders, is granted.


REMAND

The Veteran contends that his left hip disability is related to his bilateral knee disorders and has offered competent, credible testimony that his left hip pain increased as a result of altering his gait due to his knee disorders.  The April 2005 VA examiner's opinion was based on a lack of severe arthritis in the knees, and as the Veteran's arthritis has subsequently been found to be severe and warrant bilateral TKR surgeries, a new examination and opinion on this question is warranted.  Although extensive evidence including private and VA treatment records have been added to the claims file since the October 2010 statement of the case, the AOJ should ensure that any outstanding private or VA treatment records have been obtained.

In addition, the lay and medical evidence reflects that the Veteran's knee disabilities have increased in severity since his last VA examination in December 2007.  A new VA examination as to the current severity of the Veteran's knee disabilities is therefore warranted.  Examination of the left knee should be deferred until after the expiration of the temporary total rating.

In addition, the Veteran's testimony and the medical evidence reflects that his service connected knee disabilities impact his employability.  The issue of entitlement to a TDIU has thus been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As a decision on the service connection and increased rating claims on appeal will impact a decision on the issue of entitlement to a TDIU, the issues are inextricably intertwined and the latter issue must be remanded as well.

Accordingly, the claims for entitlement to service connection for a left hip disability, claimed as secondary to bilateral knee disorders, entitlement to increased ratings for right and left knee disabilities, and entitlement to a TDIU are REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records.

2.  Schedule the Veteran for a VA examination as to the etiology of his left hip disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's left hip disability is either (a) caused or (b) aggravated by his service connected right and left knee disorders.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3.  Schedule the Veteran for a VA examination as to the severity of his bilateral knee disabilities.  Examination of the left knee should be deferred until after the expiration of the total rating.

All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the knees.

4.  Conduct any additional development indicated as a result of the above development, to include, if warranted, a VA examination that addresses the degree of functional impairment caused by the combined effect of the Veteran's service-connected disabilities.

5.   After the above development has been completed, readjudicate the claims for entitlement to service connection for a left hip disability claimed as secondary to bilateral knee disorders, for entitlement to increased ratings for bilateral knee disabilities, and for entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental SOC (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


